Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 08/23/2021.
Claim 1 has been amended.
Claim 4 has been cancelled.
Claims 1, 3, 6-13 are pending in the instant application.
Claims 7-12 have been previously withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAKAI et al (US 2008/0139652) in view of SLOVITER (US 4,497,829), JUMAA et al (Physicochemical properties of chitosan-lipid emulsions and their stability during the autoclaving process. International Journal of Pharmaceutics 183 (1999) 175–184), and TAMILVANAN et al (Stability Assessment of Injectable Castor Oil-Based Nano-sized Emulsion Containing Cationic Droplets Stabilized by Poloxamer–Chitosan Emulsifier Films. AAPS PharmSciTech, Vol. 11, No. 2, June 2010).
SAKAI teaches a stable emulsion composition (see abstract), wherein the prior art had known of using water-soluble polymer as an emulsifier (see [0019]-[0020]), such as polyvinyl alcohol (see [0011] at (4) and (5)), wherein 2% of polyvinyl alcohol is the only water-soluble polymer used (see Example 1 at [0048]) to prepare eye drop which has no nonionic surfactant (see Example 1 at [0048]); “oil used in the present invention is not particular limited” (see [0017]), wherein the oil can be vegetable oil (see [0017]), such as castor oil (see [0017]). Additional disclosures include: prostaglandin drugs are poorly soluble in water (see [0002]), such as latanoprost (see Example 1 at [0048]); polyvinyl alcohol used is commercially available as EGO5 (see [0040]), which is the same polyvinyl 
SAKAI does not teach doing stability testing, such as testing particle size change, after autoclaving.
SLOVITER teaches the prior art had known that stable emulsions (see abstract) require no phase separation and no change in particle size after conventional autoclaving at 120°C.
JUMAA teaches the prior art had known of testing the stability of stable emulsions to have no significant change in particle size after autoclaving (see abstract). Additional disclosures include: oil phase is castor oil (see abstract).
TAMILVANAN teaches the prior art had stable emulsions to have no significant change in the diameter size (see abstract), wherein emulsions can substantially be improved with the help of suitable emulsifiers/emulgators depending on the concentration of three components (oil-emulgators-water). Additional disclosures include other stability testing, such as freeze-thawing stability, creaming and phase separation after sterilization, accelerated mechanical stress (see pg. 905-906).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate autoclaving and testing for particle size changes. The person of ordinary skill in the art would have been motivated to make those modifications, because autoclaving is a well-known sterilization process to sterilize a composition that 
 The references do not specifically teach adding the ingredients in the exact range of amounts or oil diameter as claimed by Applicant. However, SAKAI teaches over lapping ranges, such as 10-1000nm oil diameter, and the amount of a specific ingredient and oil size in an emulsion composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as emulsion stability for forming an oil-in-water emulsion, no particle size change after sterilization or no significant particle size change, no phase separation, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount and oil size would have been obvious at the time of Applicant's invention.
when the emulsion are sterilized in an autoclave at 121C for minutes, the rate of change in the average particle diameter of oil droplets contained in the emulsion eyedrops before and after the sterilization in the autoclave is less than 3%” and “when the emulsion eyedrops are centrifuged at 20000 x g for 20 minutes, the emulsion eyedrops are homogenous” appears to be Applicant’s tests for emulsion stability. As discussed above, it would have been obvious for the prior art to optimize the amounts of ingredients to optimize the emulsion stability. Thus, the prior art would have been optimized to perform these feature when the emulsion stability is optimized.  
	Note, Applicant’s limitation of “wherein the average particle diameter of oil droplets contained in the emulsion eyedrops BEFORE the sterilization in the autoclave is 100-200nm” does not limit the size of the oil droplets after sterilization; thus, claim 1 by itself can have final oil droplets of any size.

Response to Arguments
	Applicant argues that the rejection does not sufficiently account for at least the rate of change in the average particle diameter of oil droplets contained in the emulsion eyedrops before and after the sterilization in the autoclave is less than 3%, as required by the amended claim 1.
	The Examiner finds this argument unpersuasive, because particle size changes are common stability test in the prior art.
	Applicant argues that Sakai teaches that when the content of the oily component is larger than that of the emulsifying agent, a nonionic surfactant is included as the 
	The Examiner finds this argument unpersuasive, because nowhere in SAKAI disclosure requires nonionic surfactant as solubilizers, such as polyoxyethylene hydrogenated castor oil 60 and stearic acid polyoxyl 40. The only requirement in SAKAI is polyvinyl alcohol.
	Applicant argues that when no nonionic surfactant is included the content of the oily component is adjusted to a lower level than that of the emulsifying agent (Preparation Examples 1, 2 and 4). In this case, it is also impossible to increase the content of a sparingly water-soluble drug.
	The Examiner finds this argument unpersuasive, because Applicant is also arguing that Applicant’s invention is not capable of increasing the content of a sparingly water-soluble drug. Note, Applicant’s claim recite “comprising”, which is open-ended and would include water-soluble drug, but Applicant’s stability does not include any sparingly water-soluble drug particle size, which would change the concentration of oil and PVA emulsifier.
	Applicant argues that Sakai does not teach employing castor oil instead of Miglyol 812 in the Preparation Examples. These preparations result in a change in particle diameter due to the sterilization in an autoclave well above 5% (25.2% and 20.1 %, respectively). As explained in paragraph [0054] of the specification, an oil-in-water type emulsion of which the rate of change in particle diameter before and after the sterilization 
	The Examiner finds this argument unpersuasive, because SAKAI is not limited to the examples, similar to Applicant’s claims are not limited to Applicant’s example. Note, SAKAI teaches castor oil can be the oil.
	Applicant argues that the invention of the amended claims exhibits unexpected results that obviate the obviousness rejection based on Sakai. Although Sakai considers the stability of a drug upon warming (Test Examples 2 of Sakai), the stability of the emulsion itself upon warming is not considered in Sakai. As mentioned in the paragraph [0009] of the present specification, emulsion eyedrops should be formulated such that particle diameter is hardly changed during the storage for a long period. Therefore, the formulations of the present application have excellent thermal stability and physical stability. The composition of the emulsion eyedrops recited in the amended claims brings further advantages. As shown above, Table 12 of the specification shows that the Comparative Examples 34 and 35 containing Miglyol 812. These comparative examples do not maintain the particle size diameter less than 3%, nor maintain the appearance after centrifugation where Miglyol 812 is used instead of castor oil at the same concentration in the emulsion of the invention of the amended claims. Rather, the comparative examples of Table 12 result in an emulsion where the particle size diameter changes by more than 5% receiving an "F" rating, as explained above and in paragraph 
	The Examiner finds this argument unpersuasive, because doing stability testing on emulsions are not unexpected, but rather common practice in the prior art to adjust the concentration of oil, emulsifier, and water.


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618